Citation Nr: 1337081	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from October 1962 to December 1964.  He served in the Republic of Vietnam.  The Veteran died in August 1995.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for the cause of the Veteran's death.   In September 2011, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter in September 2011 to obtain a medical opinion with regard to the relationship, if any, between the Veteran's pancreatic cancer and his presumed in-service exposure to herbicides and/or chronic Type II diabetes mellitus.  The Board specifically instructed the examiner to 

opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's pancreatic cancer had its onset during active service; is etiologically related to the Veteran's Vietnam War experiences including his presumed herbicide exposure, or is otherwise related to active service.  The examiner should also opine as to whether it is at least as likely as not that the pancreatic cancer was due to or caused by Type II diabetes mellitus or that it was aggravated (i.e., permanently worsened) beyond the natural progression by Type II diabetes mellitus.  

Pursuant to the Board's September 2011 remand, a medical opinion was rendered in January 2012.  After outlining the Veteran's relevant medical history, the examiner noted that the Veteran had several risk factors for developing pancreatic cancer to include smoking and pancreatic damage from alcohol abuse.  He opined that the Veteran's diabetes mellitus was more than likely a result of chronic damage to his pancreas due to heavy alcohol abuse, but also noted that diabetes mellitus was a service-connected disorder.  The examiner added that those with diabetes mellitus were at increased risk for developing pancreatic cancer, and the etiology was unknown but he thought that it was "the association of two conditions resulting from chronic damage to the pancreas organ rather than one condition causing the other."  The examiner further stated that with the Veteran's exposure to herbicides in Vietnam, his diabetes mellitus could have been caused by that exposure with subsequent increased risk of developing pancreatic cancer.  He concluded that it was hard to assume that diabetes mellitus was caused by one factor and not the other but that from his view point he thought that the long history of heavy alcohol abuse and documented pancreatitis, manifested by pancreatic calcifications, likely caused the pancreatic damage that then caused diabetes mellitus in 1980 and pancreatic cancer in 1995.  

The January 2012 medical opinion is insufficient to determine the relationship between the Veteran's pancreatic cancer and his presumed in-service exposure to herbicides and/or chronic Type II diabetes mellitus as instructed by the Board.  The opinion rendered is confusing and does not answer the questions posed by the Board in the September 2011 remand.  Therefore, on remand, another opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The prior remand noted the appellant's assertion that the Veteran's diabetes mellitus, type II, was diagnosed by the VA Medical Center (VAMC) in Mountain Home.  Records from that facility dating from discharge were requested, however, the facility responded that there were no records.  The appellant has since requested in a March 2012 statement that VA recheck the records of the Mountain Home VAMC and the Knoxville Outpatient Clinic.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA medical records pertaining to the treatment of the Veteran at the Mountain Home VA Medical Center and the Knoxville Outpatient Clinic dating from discharge from service.  If the records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Arrange to have the Veteran's claims file reviewed by an oncologist or other appropriate specialist to determine the relationship, if any, between the Veteran's pancreatic cancer and his presumed in-service exposure to herbicides and/or chronic Type II diabetes mellitus.  The examiner should review the claims file in detail, including, but not limited to a copy of this remand and the September 2011 remand.  


a. The examiner should specifically opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's pancreatic cancer had its onset during active service.

b. The examiner should specifically opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's pancreatic cancer is etiologically related to the Veteran's Vietnam War experiences including his presumed herbicide exposure, or is otherwise related to active service. 

c. The examiner should also opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the pancreatic cancer was due to or caused by Type II diabetes mellitus.

d.  The examiner should also opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the pancreatic cancer was aggravated (i.e., permanently worsened) beyond the natural progression by Type II diabetes mellitus.  

e. If the examiner determines that pancreatic cancer was aggravated by diabetes mellitus, the examiner should report the baseline level of severity of the pancreatic cancer prior to the onset of aggravation.  If some of the increase in severity of the pancreatic cancer is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the requested opinion has been completed, the evaluation should be reviewed to ensure that it is in compliance with the directives of this remand.  The evaluation should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


